Opinion issued March 10, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00771-CR
                           ———————————
                 DASHONN LEONARDO DAVIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Case No. 1431248



                         MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Dashonn Leonardo

Davis, pleaded guilty to the offense of violation of a protective order.1 The trial

1
      See TEX. PENAL CODE ANN. § 25.07(a) (West Supp. 2014).
court accepted the plea agreement, assessed appellant’s punishment at confinement

for three years, and certified that this is a plea-bargained case and he has no right

of appeal. Appellant filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2); see also Griffin v. State, 145 S.W.3d 645, 645–49 (Tex.

Crim. App. 2004) (concluding neither article 44.02 nor rule 25(a)(2) expressly or

impliedly make exception for appeals of jurisdictional issues); Cooper v. State, 45
S.W.3d 77, 77–82 (Tex. Crim. App. 2001) (holding voluntariness of guilty plea

may not be contested on direct appeal following plea bargain agreement). An

appeal must be dismissed if a certification showing that the defendant has a right of

appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

                                          2
must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss

appellant’s motion to withdraw the appeal as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3